Title: From Thomas Jefferson to Charles Washington, 2 September 1780
From: Jefferson, Thomas
To: Washington, Charles



Sir
Richmond Sepr. 2d. 1780.

I have received your Letter of August 23. and in answer thereto am to inform you that I should not myself question but that auditors warrants, would be received in paiment for British escheated property; but I think certificates wou’d not be so received as the law has only made them paiable in taxes. However it is not within the line of my authority to give any answer on this subject which wou’d oblige the officers who have the direction of the treasury. I am with great respect, Your most obedt. servant,

Tho. Jefferson

